Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Ernst Jackson appeals the district court’s order denying his motion for Writ of Audita Querela pursuant to the All Writs Act, 28 U.S.C. § 1651 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jackson v. United States, Nos. 1:09-cv02778-WMN; 1:01-cr-00464-WMN, 2009 WL 3633342 (D.Md. Oct. 28, 2009). We *309dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.